Head, Justice.
1. “A court of equity shall have concurrent jurisdiction with the ordinary over the settlement of accounts of administrators.” Code § 113-2203. Equity will not interfere with the regular administration of estates at the instance of an heir except where there is danger of loss or other injury to his interest. Code § 37-403. “Where law and equity have concurrent jurisdiction, whichever first takes jurisdiction shall retain it, unless a good reason shall be given for the interference of equity.” Code § 37-122.
2. The petition fails to show that the available remedies at law are made*568quate. Code § 113-1229. The present case falls squarely within the rulings of this court in Hoffman v. Chester, 204 Ga. 296 (49 S. E. 2d 760), Hamrick v. Hamrick, 206 Ga. 564 (58 S. E. 2d 145), Salter v. Salter, 209 Ga. 511 (74 S. E. 2d 241), and Turner v. Turner, 210 Ga. 586 (82 S. E. 2d 137).
Submitted April 11, 1955
Decided May 9, 1955.
Robert W. Reynolds, for plaintiff in error.
J. Lundie Smith, B. Lamar Tillman, Theo. W. Coleman, contra.

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., absent on account of illness.